

116 HR 4107 IH: Funding Early Childhood is the Right IDEA Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4107IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. DeSaulnier (for himself, Mr. Rodney Davis of Illinois, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize funding for section 619 and part C of the Individuals with Disabilities Education Act.
	
 1.Short titleThis Act may be cited as the Funding Early Childhood is the Right IDEA Act. 2.FindingsCongress finds the following:
 (1)High-quality early intervention and preschool special education services can change a child’s developmental trajectory and improve outcomes for children, families, and communities.
 (2)Part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) authorizes a grant program to aid each State in implementing a system of early intervention services for infants and toddlers with disabilities and their families.
 (3)Funding for such part C (20 U.S.C. 1431 et seq.) has eroded significantly in the last two decades, from a high of $1,768 per child in 1999 to $645 per child in 2017, adjusted for inflation.
 (4)Section 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419) authorizes grants to States for preschool programs serving children with disabilities ages three to five.
 (5)Funding for such section 619 (20 U.S.C. 1419) has eroded significantly in the last 25 years, from a high of $1,484 per child in 1992, to $529 in 2017, adjusted for inflation.
 (6)Infants, toddlers, and preschool children, and their schools would benefit from additional funding to restore per child amounts under part C and section 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.; 1419) to ensure continued delivery of high quality early intervention and preschool special education services.
 3.Authorization of appropriations for section 619 of the IDEASection 619(j) of the Individuals with Disabilities Education Act (20 U.S.C. 1419(j)) is amended to read as follows:
			
 (j)There are authorized to be appropriated to carry out this section— (1)$537,300,000 for fiscal year 2020;
 (2)$683,500,000 for fiscal year 2021; (3)$829,700,000 for fiscal year 2022;
 (4)$975,900,000 for fiscal year 2023; and (5)$1,220,000,000 for fiscal year 2024..
 4.Authorization of appropriations for part C of the IDEASection 644 of the Individuals with Disabilities Education Act (20 U.S.C. 1444) is amended to read as follows:
			
 644.Authorization of appropriationsFor the purpose of carrying out this part, there are authorized to be appropriated— (1)$722,200,000 for fiscal year 2020;
 (2)$974,800,000 for fiscal year 2021; (3)$1,227,400,000 for fiscal year 2022;
 (4)$1,480,000,000 for fiscal year 2023; and (5)$ 1,731,000,000 for fiscal year 2024..
		